 SNELLSTROM LUMBER CO.535ferred their membership to Local 501 before being dispatched to a job.As tothese, the evidence does not exclude possible reasons for transfer other than beliefthat it was necessary in order to receive favored treatment.For all thatappears,theymay have transferred their membership because theyhad an intention ofmakingVancouver, Washington, or environs, their permanentresidence.It cannotbe said that, except to the extent required by the lawful union-shop provision, anyemployee of Jones-Tompkins was actually coerced into becoming a member ofLocal 501.True, Lowery was told he would have to reinstate himself in orderto get a job, but he was never an employee of Jones-Tompkins and henever joinedor paid dues to Local 501 which could be ordered repaid. I conclude, therefore,that this is not a case in which dues should be ordered repaid.CONCLUSIONS OF LAW1.AGC and members thereof, including Jones-Tompkins, are employers withinthe meaningof Section 2(2) of the Act.2.Members of AGC, including Jones-Tompkins,are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.3. Joint Council 37 and Local 501 are labor organizations within themeaningof Section 2(5) of the Act.4.By maintaining terms in their collective-bargainingagreementwithAGCwhich require nonmembers of Local 501 to wear union buttons and which attachconditions to hire or tenure of employment of employees of members of AGCother than those which are authorized in Section 8(a)(3) of the Act, the Respond-entshave restrained and coerced employees in the exercise of the rightsguaran-teed in Section 7 of the Act and have thereby engaged inand are engaging inunfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.5.By maintainingcertain terms in their agreement with AGC whichrequiremembers of AGC to employ members of Local 501 or other affiliated locals, theRespondents have attempted to, and are attempting to, cause such employers todiscriminate in regard to hire and tenure of employment of theiremployees inviolation of Section 8(a)(3) of the Act, and the Respondents by such conducthave engaged in and are engaging in unfair labor practices within themeaning ofSection 8(b)(2) of the Act.6.By utilizing its exclusive hiring hall to cause employers to givepreference inhiring to its members over members of sister locals and nonmembers, RespondentLocal 501 has engaged in and is engaging in unfair labor practices within themeaning ofSection 8(b)(1)(A) and (2) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.The Respondents have not, in violation of Section 8(b)(2) of the Act, causedor attempted to cause Jones-Tompkins to discriminate against Warren Payne inviolation of Section 8(a)(3) of the Act and have not, in violation of Section8(b)(1)(A) of the Act, restrained or coerced said Payne thereby.[Recommendations omitted from publication.]Snellstrom Lumber Co.andDonald R. Hedlind.Case No. 36-CA-776.December 18, 1958DECISION AND ORDEROn April 14, 1958, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.122 NLRB No. 55. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel filed a brief in support of the IntermediateReport, and the Respondent filed a brief in reply thereto.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theentire record in this case, including the Intermediate Report, theexceptions and the briefs, and finds merit in the Respondent'sexceptions for the reasons hereinafter set forth.The Trial_ Examiner found that the Respondent dischargedHedlind because of his activities on behalf of the Stockholders'Protective Committee,' based on the Respondent's presumed resent-ment of Hedlind's activity on behalf of the Committee, the inade-quacy of the reasons for the discharge advanced by Respondent, andthe timing of the discharge.The facts regarding the Protective Committee and Hedlind'sactivity in connection therewith are as found by the Trial Examiner.2The Respondent is a corporation engaged in the manufacture ofplywood and veneer.The plant is managed, and half the stock isowned, by the Snellstrom family.The other half of the stock isowned by the Viking Corporation which, through its board of di-rectors,designates twomembers of the Respondent's board ofdirectors.Viking stockholders have preferential hiring rights withthe Respondent, and if hired, are paid a premium wage rate. Thegreatmajority, but not all, of the Respondent's employees areViking stockholders, owning about half the Viking stock.In the spring of 1956, the Snellstrom interests proposed a mergerof the Respondent and Viking Corporation. Shortly thereafter, onJune 15, 1956, the Viking Stockholders Protective Committee wasorganized to oppose the merger, and the Investors Committee wasorganized to support the merger.Many of the Respondent's em-ployees actively supported one or the other of these committees.The chief point of disagreement between the two factions concernedthe disposition of Respondent's profits, the Snellstroms and the In-vestors Committee favoring the payment of dividends to all stock-holders, and the Protective Committee favoring increasing the bene-fits, such as additional premium pay, of employees who werestockholders of Viking.Hedlind was a Viking stockholder and an employee of the Re-spondent.He became active for the Protective Committee soon1In view of our finding herein that Hedlind was discharged for cause,we find it un-necessary to, and therefore do not, express an opinion as to whether Hedlind's activitieson behalf of the Stockholders'Protective Committee were protected by the Act.8All facts found herein are in accordance with the credibility findings of the TrialExaminer except as noted herein.However, we do not adopt the Trial Examiner's findingthat Plant Superintendent Olson admitted at one point in his testimony that he hadseen the employee petition for payment of a bonus to press operators and helpers. On thecontrary,Olson testified consistently that he never saw the petition but that he did seethe grievance committee recommendation, which was based on the petition. SNELLSTROM LUMBER CO.537after it was organized, seeking and obtaining proxies for the VikingStockholders' meeting, which was finally held on November 18, 1956.At that meeting the Protective Committee succeeded in electing amajority of the new Viking board, which thereafter voted to defeatthe merger.Hedlind was discharged the following February 27,1957, allegedly for tardiness, negligence, low production, belligerencetoward fellow employees, and his supervisor.As already stated,the Trial Examiner found that Hedlind was not discharged solelyfor these reasons but that his discharge was due at least in partto his activities on behalf of the Protective Committee.We donot agree for the reasons stated below.Tardiness :Hedlind was late for work 72 times during the 4 yearsand 2 months of his employment, for periods of 1 to 5 minutes(42 times), to 1 hour or more (12 times).He was reprimanded byPlant Superintendent Olson for tardiness in August or September1956 and warned of discharge if his tardiness continued.Althoughthe Trial Examiner found that Hedlind could reasonably have beendischarged for tardiness during the earlier years of his employmentwhen his record "patently was excessive," he rejected tardiness asa reason for the actual discharge on the grounds that Hedlind'sforeman, Palermo, who was not consulted regarding the discharge,testified that after the warning Hedlind's attendance improved.The Trial Examiner found that this testimony was corroborated bythe records, apparently relying chiefly on the fact that Hedlind hadbeen tardy only once in February, the month of his discharge, andonly once the preceding January and twice the preceding December.However, the plant attendance records do not, in our opinion,corroborate Palermo's testimony.On the contrary, they show thatHedlind's tardiness record did not improve after the warning givenhim in August or September of 1956. Thus, during the 9 months,January to September 1956, before the warning, he was late onlyfive times.But during the 5 months, October to February, afterthe warning, he was late nine times-a 300-percent increase.TheTrial Examiner also relied on testimony attributed to Orrin Snell-strom that tardiness played little if any part in the discharge.Wedo not believe that such a negative inference is justified.OrrinSnellstrom actually testified that, "Being late there, that had some-thing to do with it. I don't think as much as probably the workthat he done, being behind on his work too, much of the time." Inour view this testimony, by a man who, as vice president of theRespondent, did take part in the decision to discharge Hedlind,clearly supports Respondent's contention that excessive tardinessplayed a part in the discharge.Further, both superintendent Olsonand Personnel Manager Brown confirmed that Hedlind's tardinessrecordwas discussed at the meeting during which management 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecided on the discharge,as indicated in the Intermediate Report.In view, therefore,of the warning of discharge given to Hedlind,and his increasing tardiness thereafter, up to the date of the dis-charge, we cannot agree with the Trial Examiner that tardiness wasnot one of the reasons for the discharge.Negligence:Superintendent Olson, Foremen Palermo and Gray,and Orrin Snellstrom testified that Hedlind was habitually negligentabout mounting the press elevator in time promptly to eject a loadand insert another load, thus slowing production,and Olson formallyreprimanded him for it in the summer of 1956. In rejecting thiscontention,the Trial Examiner found that at most any delay wouldamount to only 3 or 4 minutes a day, based on testimony that ittakes the elevator 20 seconds to rise to the top of the press,and thatPalermo testified that Hedlind's conduct in this respect improvedafter the reprimand.That Hedlind's inattentiveness caused such abrief delay in production presupposes,however, that he was alwayson the elevator ready to rise when the press opened. The evidencedoes not show this to be the fact.On the contrary,Palermo ad-mitted that he had to take Hedlind's place once,after the reprimand,because he was absent and could not be found.Relations with superiors:Hedlind admitted that he was generallycritical of the plant management and that he did not think much ofPalermo's ability as a foreman,and told him so. The chief incidentrelied on by the Respondent to establish this charge,however, oc-curred in August or September 1956 when Hedlind challengedPalermo's authority to issue a warning for tardiness and, afterBrown was unable to settle the dispute, invited his foreman "out-side." and was thereafter given a warning of discharge by Olson(discussed above, under"tardiness").We do not agree with theTrial Examiner that, although a discharge at the time this incidentoccurred would have raised no question,the incident should be dis-counted as a cause of Hedlind's discharge because Brown first learnedabout it at the discharge meeting, after he had decided to recommendthe discharge, and because Palermo's testimony,on the whole,favored Hedlind.Hedlind's discharge was recommended not onlyby Brown but also by Olson, who knew about the Palermo incident.Further, the favorable tenor of Palermo's testimony does not alterthe fact of Hedlind's admitted insubordination,or the fact ofOlson's warning;moreover, Palermo was not consulted as to theactual discharge.Production:The Respondent asserted as an additional factor inhis discharge the low production of the crews for which Hedlindwas the press operator.There were five such crews in the plant.Hedlind worked a great majority of his time on crew No. 4, andthe rest of his time on crew No. 1, both of which had consistently SNELLSTROMLUMBER CO.539poor production records.Statistics consulted by management at thetime of discharge showed crew No. 4 to have been the lowest pro-ducer in the plant for the preceding 2 months, and crew No. 1 tohave been the next lowest. In view of Hedlind's record of tardinessand time wasted, and his failure to get along with his fellow em-ployees (discussed below) or cooperate with his foreman, we cannotagree with the Trial Examiner that it was unreasonable of theRespondent to hold Hedlind responsible, at least to some extent,for the failure of his crews to produce .3Relations with other employees:The Respondent contended thatHedlind was a troublemaker in the plant.Hedlind admitted thathe was argumentative by nature.As the Trial Examiner found,Olson,Brown, and Palermo testified without contradiction thatvarious employees did not want to work with Hedlind. -In addition,I-Iedlind admitted that he had been instructed by Palermo, Olson,and Gray not to bother other employees while they were working.One employee complained to Palermo that he did not want to workasHedlind's helper any longer because Hedlind was always arguingand had even called him "outside" to fight it out, and Palermowarned Hedlind to get along better with the other employees.Wedo not agree with the Trial Examiner that the Respondent wasrequired to produce corroboration by the employees named, especiallyin view of Hedlind's admission that he was argumentative bynature,had been cautioned against molesting other employees, andwarned to be more cooperative, and the fact that the GeneralCounsel presented no evidence to rebut the testimony of Olson,Brown, orPalermo.Hedlind also admitted that he had an argu-ment with an employee named Phelps in the lunchroom and "invitedhim outside"; and that he "swung" at employee Murchy whenMurchy pushed the panels out ofthe press against him.The "Grantham incident" was designated by Brown as the onewhich precipitated Hedlind's discharge.The two employees becameinvolved in an argument over the principle of filling job vacancieson the basis of seniority ; when Hedlind accused Grantham of hav-ing "bought" a promotion, Grantham struck at him.Hedlind didnot strike back.Grantham later reported the matter to Brown,admitting that he should not have struck Hedlind, but complaining3Nor do we agree with the Trial Examiner that the press operators were not animportant factor in production because a press could produce no more than was fed intoit by the spreader crew.It is clear that the press operators were,in fact,an importantfactor in production.For although the press operators might not have been able to speedup production because they could not get ahead of the crew,they could slow it down byinattentiveness,tardiness,etc., as the Trial Examiner conceded.The effect of the pressoperation on the rate of production is further demonstrated by the production figuresshowing, as the Trial Examiner found, that the one crew which used two presses, No. 5,had a far better production rate than other crews, and by the fact that the record showsthat all crews were usually ahead of their press operators,stacking plywood up fasterthan the presses could "cook" It. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Hedlind has been "riding" him until he could not take it anylonger.Employee Murchy also testified that Hedlind had been"riding"Grantham regarding his views on the merger.Underthese circumstances, we cannot agree with the Trial Examiner thatHedlindwas blamelessin the Grantham incident.Nor do weagree that this incident was only a pretext for the discharge,particularly in view of the timing of the discharge.We consider the timing particularly significant, especially as theTrial Examiner's finding astomotivation is based on the pretexttheory.We do not agree with his view, that the timing supportshis finding as to motivation.The Trial Examiner reasoned thatthe only explanation for the fact that Respondent failed to dischargeHedlind in August or September 1956, when there was substantialprovocation because of his tardiness and insubordination, but diddischarge him 5 months later, when the provocation had allegedlydiminished, lay in the intervening battle of the proxies in whichHedlind playedso conspicuousa part.However, the battle of theproxies had been over for 3 months when Hedlind was fired, buthis objectionable behavior continued until the time of the discharge.Indeed, if the Respondent had been motivated by resentment overthe defeat of themerger,and was seeking a pretext for his dis-charge, it could have discharged Hedlind immediately after theproxy battle was over, because he was tardy three times in Novem-ber withoutexcuse forperiods of 13 minutes to 4 hours. In ouropinion, the timing of the discharge, contrary to the Trial Examiner,clearly supports the Respondent's contention that Hedlind was dis-charged forcause.Against a background of conduct meriting re-peated warnings of discharge for negligence in attending to hisduties, tardiness, and insubordination, Hedlind's discharge occurredin a context of his continued tardiness, the continued low productionof both crews on which he worked, his argumentativeness, and hisinability to get along with his fellow employees, culminating finallyin his provoking Grantham into fisticuffs.4Finally, in reaching his conclusion, the Trial Examiner reliedupon what he termed the Respondent's natural and understandableresentment of the part Hedlind played in defeating the Snellstrom-Viking merger.However, there is no direct evidence in the recordof animus or hostility on the Respondent's part toward those em-4 The Respondent'sexplanation for the delay between the time of the "Granthamincident,"on January 21 or 22, and the actual discharge,on February 27, is supported bythe record:Several days after the Grantham affair, Personnel Manager Brown decided torecommend Hedlind's discharge to President Charles Snellstrom,but Snellstrom had beenaway from the plant for several weeks because of a serious illness,and did not return towork until January 28 and even then did not come in regularly,and on the days when hedid come,he stayed only about 2 hours. In addition,Superintendent Olson, who partici-pated in the meeting at which Hedlind's discharge was agreed upon, was away from thepremises for 2 days a week, managing the Respondent'sveneer plant at Elkton.Themeeting could therefore not be held for a month after the Grantham incident. SNELLSTROM LUMBER CO.541ployees who engaged in such activity, or that any representativeof the Respondent interfered in any way with such activity.As we are of the opinion that the General Counsel did not proveby a preponderance of the credible evidence that the RespondentdischargedHedlind because of his activities in support of theStockholders Protective Committee, we shall dismiss the complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought underSection10(b) of the National Labor RelationsAct as amended (61 Stat. 136), was heard, pursuant to duenotice, in Eugene,Oregon, on November 14, 15, 16, 17, 18, 1957, before the duly designated TrialExaminer.The complaint issued by the General Counsel of the National LaborRelations Board (the latter hereinafter called the Board), alleged the dischargeby Snellstrom Lumber Co. (hereinafter called Snellstrom or theRespondent) ofitsemployee, Donald R. Hedlind, because of his concertedactivities, in violationof Section 8(a)(1) of the Act.The jurisdictionalallegations of the complaintwere admitted, the allegations of unfair labor practices denied.All parties par-ticipated in the hearing.The General Councel and the Respondent have filedbriefs.Upon the entire record in the case, and from my observationof the witnesses,Imake the following:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSThe Respondent, an Oregon corporation, with its principal place of business atEugene, Oregon, operates a sawmill and planer mill and a plywood plant. Fromthese plants located in Eugene, Oregon, Respondent annually sells and ships tocustomers located outside the State of Oregon, lumber and plywood valued atmore than $50,000.On these admitted facts, it is found that Respondent is en-gaged in commerce within the meaning of the Act and comes under the Board'sformula for asserting jurisdiction.II.THE UNFAIR LABOR PRACTICESThis ably and intensively litigated case involves the discharge of one employee.'In 1951, Snellstrom sold one-half of its stock to Viking Plywood and LumberCorporation, aWashington corporation, referred to hereinafter as Viking.Theremainder of Snellstrom stock, as well as themanagement of Snellstrom,was re-tained by the Snellstrom family.From Viking's board of directorsconsisting ofseven members, two were designated to serve on the Snellstrom board.The agree-ment between Snellstrom and Viking contained a provisiongivingViking stock-holders preferential employment rights with Snellstrom and a premium wage rate.When Snellstrom, with the capital realized from the sale of its stock to Viking,expanded its operations by constructing a plywood plant, most ofthe personsemployed in that plant were Viking stockholders.The only assets of Viking con-sisted of its Snellstrom stock and, consequently, its onlyincome wasderived fromthe sale of that stock and the dividends derived from it.In the spring of 1956, Snellstrom proposed a merger of Vikingand Snellstrom.While it appears that the then Viking board approved the proposal there was dis-agreement among Viking stockholders in the matter, andmembership on theViking board thereupon became an issue. In June 1956, the Viking StockholdersProtective Committee, hereinafter called Protective Committee, was organized pri-marily for the purpose of opposing the merger through the election of a newViking board.The organization was effectuated in Seattle, Washington, under theleadership of one George S. Kerry, not a Snellstrom employee, and many Snell-strom employees who were also Viking stockholders became affiliated with it.'I acknowledge an indebtedness for the excellent briefs filed with me by the Respondentand the General Counsel, respectively. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother group of Viking stockholders was organized at the Snellstrom plant underthe name, Investor's Committee, for the purpose, primarily, of advocating themerger.Both of these groups were active in soliciting and obtaining proxies tobe voted at a meeting of Viking stockholders on November 18, 1956, when thenew Viking board was to be named and the question of the merger determined.The meeting occurred and the merger was defeated.The Protective Committeewas successful in electing four of its nominees to the Viking board.Among Snellstrom stockholder-employees most active in promoting the Protec-tive Committee and in obtaining proxies to defeat the proposed merger, was DonaldR. Hedlind.Hedlind was discharged by Snellstrom on February 27, 1957, and itistheGeneral Counsel's position that this discharge was largely attributable toHedlind's activity on behalf of, and in connection with, the Protective Committee.Hedlind, at the time of his discharge, had been in Snellstrom's employ at itsplywood plant since 1953 as a hot press operator.The hot press, as its nameindicates, pressed together panels of plywood on which glue had been spread bya "spreader" crew, binding the separate sheets together by the application of heat-and pressure.The press operator and his helper and the four members of thespreader crew together constituted a single production unit or crew.There wasa total of five crews in the Snellstrom plant. Snellstrom kept no production rec-ords on individual employees but kept daily records of production on each of thecrews, and these were posted in the plant where the employees could see them.A bonus was allowed the spreader crews on production for the individual crewsexceeding 40,000 feet of plywood daily, but no bonus was allowed the press oper-ators and helpers.Hedlind was the regular press operator on crew No. 4 alter-nating between day and swing shifts, and occasionally exchanged places with thepress operator on crew No. 1.He admittedly was qualified and competent as a press operator whenever heapplied himself to his job, but it is Respondent's contention that he was excessivelytardy in reporting to work throughout his term of employment; was negligent inmounting the press elevator for the removal of the plywood panels, thereby slow-ing down production; and, generally, was not diligent and attentive in the perform-ance of his work, but was disputatious, unnecessarily involving other employeesin argument and controversy, disturbing them in their work and creating "inci-dents," and was belligerent in his attitude toward his superiors.An additionalreason assigned for the discharge was that he advocated a slowdown in production.An examination of these various defenses provides a convenience and adequateframework for presenting most of the facts material to a decision in the case.Tardiness:Hedlind's tardiness in reporting for work being a matter of recordfor which records were supplied, is established as some 72 times during the periodof his employment.His tardiness record for individual years of his employment,as recapitulated from the records, is: 1953-20; 1954-16; 1955-22; 1956-12;1957 (under 2 months)-2. In terms of lateness: 1 to 5 minutes-42 times;6 to 11-2; 11 to 29-11; 30 to 59-5; 1 hour or more-12. From this it isseen that during the last full year of his employment his tardiness record was cutalmost in half.From February 15, 1956, when he was tardy 1 hour and 3 min-utes, to July 25, when he was tardy 4 hours, there is no record of tardiness.OnAugust 14, he was tardy 1 minute, on August 22, 21 minutes.On October 5,2 minutes. In November, his tardiness record was: November 8, 2 hours and 51minutes;November 14, 4 hours; November 15, 17 minutes; November 19, 30minutes.In December, he was tardy 3 minutes on one occasion and 1 minute onanother.On January 24, 1957, he was tardy 3 minutes and on February 15, hewas tardy 1 minute.Hedlind's own testimony on his tardiness by no means ac-counted for all the tardiness shown by his record, but there was no denial of histestimony that on at least one occasion in November, the month in which theissue of the merger was decided, he received his foreman's permission for notreporting to his job on time, and his further testimony that on some other occa-sions he called in and was excused by his foreman. It appears that this testimonyrelated to tardiness of an hour or more?2Hedlind, highly articulate in an incoherent sort of way, testified that he was notwarned and that he was warned ; didn't remember and did remember that he invited hisforeman "outside" ; contradicted himself on whether, after being instructed not to, hetalked to men at their jobs when soliciting proxies, but was frank in admitting that he wasargumentative, that he engaged in disputes with his foreman over the operation of hisjob, and generally gave the impression that he was not deliberately falsifying or distorting-thematters about which he testified.Nevertheless, little reliance has been placed on histestimony except when it was undisputed or corroborated. SNELLSTROM LUMBER CO.543Hedlind was reprimanded by his superiors because of his tardiness,and accord-ing to his foreman,Pietro Palermo,he argued that he should not be required toreport on the minute because at starting time there was nothing for him to do.Palermo insisted that he report on time and,according to his testimony,informedHedlind that Hedlind would be given a written warning slip if his tardiness con-tinued.Further argument ensued and Palermo took Hedlind to SuperintendentAl Olson's office where the latter also reprimanded Hedlind on his tardiness. Olsontestified that Hedlind argued that as a stockholder he did not need to be on time.I find that Hedlind was warned orally about his tardiness.He was not, however,given a written warning notice, as was the case with another employee in a matterof tardiness, and Palermo testified that after the conference in Olson's office Hed-lind's attendance improved.This testimony is corroborated by the records.Theincident on tardiness involving reprimands and warnings by Palermo and Olsonoccurred not later than the summer of 1956, and Hedlind was not thereafter againreprimanded or warned on the subject of tardiness.Negligence:A good deal of attention was paid in the testimony to Hedlind'salleged failure promptly to mount the elevator to his press for the removal of theplywood sheets. In removing the sheets it was necessary for the press operatorto mount an elevator for a few feet. If he was not at the top of the elevator whenthe sheets were ready for removal, some time would be lost while he mountedinto position.At most the delay caused by such inattentiveness would be some3 or 4 minutes a day, but if this was a persistent thing it might well account forsome loss in production.Palermo, Olson, and Foreman Robert F. Gray, whooccasionally was Hedlind's supervisor, testified to Hedlind's inattentiveness to thisdetail.Gray testified to two occasions.Palermo and Olson testified that theyhad observed this inattentiveness on numerous occasions and had reprimandedHedlind because of it.Palermo testified that after being reprimanded Hedlindwould improve for a time and then fall back into his former habits and Olsontestified to the same effect.Presumably as a culmination of his unsuccessfulefforts in the matter, Palermo, according to his testimony, took Hedlind to Super-intendent Olson's office where Olson issued his reprimand.Palermo testified thatthereafterHedlind was more attentive to this detail and worked in a satisfactorymanner.None of the witnesses were able to place these incidents with specificityas to time, but as best I can determine from their combined testimony, Hedlindwas not individually summoned to Olson's office later than the summer of 1956.Further with respect to Hedlind's alleged negligence, is Palermo's credited testi-mony that on two occasions he had to substitute for Hedlind because of the Tat-ter's absence from his press, whereupon he cautioned Hedlind to stay on the job.These incidents were not established as to time and it does not appear thatPalermo reported on them to his superiors.Finally there is Olson's testimony,and Hedlind's admission, that on one occasion Olson accused him of taking toomuch "break time"; admittedly this was the sole occasion when Olson addressedhim in the matter.Production:Closelylinked to Hedlind's tardiness and alleged inattentiveness inthe operation of his press, is Respondent's claim of low production on the presscrews where Hedlind acted as press operator, and low production is, as I under-stand it, one of the major causes advanced by Respondent for the Hedlind dis-charge?Snellstrom records show that of the five press crews, Nos. 1 and 4 had thelowestaverage production for the period covered, and the average for I was belowthat of 4.4During the months of December, 1956, and January and February,3 Orrin Snellstrom testifying on the discharge, "Well, I think it more or less boileddown then to his not-the production being so bad, or being lower than the rest. Q. Hisproduction was lower than anybody else's, is that right?A.Well, according to records,itwas considerably lower.Q. That is, his crew, was that it? A. Yes. . . .* Respondent's production summary shows for the period November 1955 throughFebruary 1957, a total hourly production average on No. 1 of 5,104 feet; No. 4, 5,158 feet.The average of the 4 crews other than No. 1 for the same period was 5,431 feet andthe average of the 4 crews other than No. 4 was 5,438 feet. The comparative averagehourly production figures for crews Nos. 1 and 4 for the 4 months preceding Hedlind'sdischarge,follow :No. 1No. 4November 1956________________________________________5,6105,812December 1956_________________________________________5,6875,623January 1957 -------------------------------------------5,5365,517February 1957 ------------------------------------------5,4585,348 544DECISIONS OF NATIONAL LABOR RELATIONS BOARD1957, the average for the No. 4 crew was, however, slightly below that of theNo. 1 crew, and each was below the average on the other crews. Superin-tendent Olson testified that Hedlind was press operator on the No. 1 crew about25 percent of the time but I am unable to credit this testimony, uncorroboratedas it was either by records or other testimony.Foreman Gray, Hedlind himself,and employee W. F. Eberle, each testified that Hedlind worked on the No. 1 pressonly occasionally, no more than 2 or 3 days each month, and this I find to bethe fact.Obviously, the Respondent had a legitimate concern in the comparatively lowproduction by the Nos. 1 and 4 press crews, and it appears that on one or twooccasions these entire press crews, respectively, were brought to Olson'sofficewithrespect to their low production.There is no evidence that Hedlind was singled outor criticized by his superiors on these occasions as solely or mainly responsible forthe comparatively low output of his press crew.As a matter of fact, not thepress operator and his helper but the spreader crew is the primary factor in pro-duction, inasmuch as the press can produce no more than is fed into it and it isthe spreader crew that feeds the press.Respondent's recognition of the primaryimportance of the spreader crew in production, is shown by the fact that it offereda production bonus to this crew while refusing it to the press operators andhelpers.Of course, if Hedlind was habitually absent from his post the Respondentmight well have regarded him as to some degree responsible for low production,but there is the countering testimony of several members of his spreader crewto the effect that he did not slow down the work of the crew but was an able andattentive operator.One of the employees so testifying was Sinclair J. Murchy,who was assigned to take Hedlind's place when the latter was discharged.Murchyfurther testified that one of the crew members, Les Loftesness, was so inefficientthat he, Murchy, complained to Palermo and Olson and refused to work on thecrew if Loftesness was retained on it.Loftesness was not discharged but wastransferred to another crew for a time. It appears that Rollie Michael, a memberof a spreader crew, also was censured by Olson for slowing production.Another factor that cannot be ignored in an objective study of the productionof the several crews, is that the No. 5 crew held an advantage inasmuch as therewas accessible to it, and to no other crew, an additional press enabling it to engagein "double pressing" and thereby add to its production.Respondent's productionfigures show that the No. 5 crew was consistently highest in average hourly pro-duction.Finally,with respect to production, there is the showing that followingHedlind's discharge there was increased production throughout the plywood plant.Factors other than Hedlind's discharge, such as improved supervision and produc-tionmethods and better core material,5 may have, and to a considerable extentmust have, accounted for the overall increase in production, for it is hardly rea-sonable to suppose that Hedlind retarded the production of all five crews, some ofwhich operated on shifts opposite to his, and of significance is the fact that on acomparativebasis, the position of the No. 4 press wasnotimproved followingHedlind's discharge.Relations with other employees:Superintendent Olson characterized Hedlind asan "eggbeater," causing turmoil among the employees, and testified that after the"eggbeater" had been removed there was improved production throughout the plant.That there was ageneralimprovement in production has been commented on.Foreman Gray, who occasionally supervised Hedlind's press crew, testified thatHedlind was a good worker when he wanted to be but carried a chip on hisshoulder, and that the tenor of his complaints was "that this wasn't right and thatwasn't right, and this should be done, that should be done; that Mr. Snellstromshould do this, that Mr. Snellstrom should do that; that the Board of Directorsare not doing this-they are no good-and all that kind of stuff."That Hedlind was argumentative and critical of the Snellstrom management can-not be denied; his activity on behalf of the Protective Committee brought himinto conflict with the Snellstrom management and with employees who were affili-sProduction depended somewhat on the quality of the core or raw material fed to thepresses, respectively.Material intended for exterior use would not produce plywood atthe same level of production as material for interior use.There was testimony to theeffect that the "graveyard" shift was favored in the quality of core provided it, but I donot place reliance on this factor in explanation of the low comparative production ofcrews Nos. 1 and 4, for over a long period of time the quality of core would tend toaverage out on all crews.For lesser periods, however, the quality of core might be asignificant factor. SNELLSTROM LUMBER CO.545ated with the Investor's Committee which sponsored and supported the Snellstromposition.If, however, we leave out of consideration Hedlind's activity with respectto the Protective Committee, and his efforts to obtain a bonus for press operatorsand helpers, there is very little in the evidence to corroborate and support thetestimony of Olson and Gray that he was a troublemaker, other than certainfights or near fights in which Hedlind was involved, and the testimony of Olsonand Brown that his fellow workers complained that they did not want to workwith him.Palermo also testified that one employee complained to him that hedid not want to work on Hedlind's crew because the latter was always arguing,with him.There was no corroboration by any employee named as having com-plained with respect to Hedlind, and one of these, Murchy, testified that Hedlindwas an able operator and that he did not hold up the work of his press crew.Murchy, who characterized himself as a perfectionist, testified, as previously stated,.that he complained to his superiors that the crew was being held up by Loftesness.All other employees who had worked with Hedlind who testified, testified, as did.Murchy, that he was an able operator.With respect to the fights or near fights, the two incidents relied on by Brownas influencing his decision to recommend Hedlind's discharge, involved, in addi-tion to Hedlind, employees Collier and Grantham respectively.No blows werestruck by Hedlind in these two incidents or in any other of the incidents men-tioned in the testimony.With respect to the Collier incident, Collier, on the testi-mony of all who witnessed the incident, had been drinking whereas Hedlind hadnot, and Collier was so clearly at fault that he apologized to Hedlind.Palermo,Hedlind's foreman, was informed at the time that Collier was drinking and hadthe opportunity to observe this for himself, but refused to take any action withrespect to it because Rollie Michael, his informant, refused to give a written state-ment that Collier was drunk.Brown, according to his testimony, on learning oftheHedlind-Collier incident, recommended that both be discharged but was over-ruled by Olson.Why he should have recommended Hedlind's discharge whenHedlind clearly was not at fault, and why he did not press for Collier's dischargewhen such conduct as his, under the influence of intoxicants, was admittedly causefor discharge, is understandable only in terms of his admission that he neverinvestigated the matter.Collier did not testify.The Grantham incident, which, according to Brown, was the "last straw," pre-cipitatingHedlind's discharge, occurred, according to Hedlind, a few days afterthe defeat on November 18 of Snellstrom's proposed merger.He admitted, how-ever, that it may have occurred as late as January 1957, and Brown placed theincident as occurring late in January.The incident occurred at the end of Hed-lind's shift and at the beginning of Grantham's.The two men became involvedin an argument in which Hedlind, who had advocated seniority as a standard forfilling job vacancies,made some remark about "buying" a job promotion and,apparently, Grantham took this as a personal affront.Grantham struck, or struckat,Hedlind once or twice and then Foreman Gray came up and restrained him.Hedlind did not strike back.Foreman Gray admittedly told Grantham that a repe-tition of the incident would be his last and instructed Hedlind to leave the plantsince his shift was over but did not reprimand Hedlind.Hedlind testified thatGray told him that the incident was not his, Hedlind's, fault and this being con-sistentwith circumstances as developed in the testimony of others, is credited.Hedlind was neither at that time nor at any other time reprimanded nor called toaccount for his part in the incident.Grantham reported the matter to Brown,complained-bitterly, according to Brown-that Hedlind was "riding him" and hecouldn't take it any longer, but admittedly told Brown that he, Grantham, had abad temper and that he had apologized to Hedlind.Grantham, to Brown's knowl-edge,was active on behalf of the Investor's Committee in support of the Snell-strom position on the merger.Grantham did not testify.Hedlind was involved in other incidents and in at least one of these he admittedhaving invited a fellow employee "outside," and in another, with Murchy, whichwas an attempt at horseplay by Murchy which misfired, Murchy admitted that hewas at fault and that he apologized to Hedlind.There was very little developmentin the testimony of these other incidents and no showing that they materiallyentered into a consideration of Hedlind's discharge. It might be assumed, how-ever, from the number of such incidents involving Hedlind that he was a disturbinginfluence in the plant, and there is his admission that Palermo warned him thathe would have to get along better with the other employees.Considering the heatengendered in the merger controversy, it is not possible, without more, to say that.50,5395--59-vol. 12 2-3 6 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis difficultieswith other employees did not arise out of the prominent role heplayed in this controversy, and in none of the incidents, specifically described inthe testimony, does it appear that he was the instigator or aggressor.With theexception of Murchy, a witness for the General Counsel, not one of the employeeswith whom he was involved in difficulties bordering on fisticuffs testified.Relationswith his superiors:A good deal of emphasis was placed by theRespondent on Hedlind's alleged contemptuous and belligerent attitude towardhis superiors.His immediate superior was Foreman Palermo and, occasionally,Foreman Gray, though the latter admittedly had little contact with Hedlind from1956 on.Palermo and Gray were answerable to Superintendent Olson.There isno evidence that Hedlind was at any time disrespectful or insubordinateinmattersinvolving Gray or Olson.With the latter, the most that can be said is that whencalled on the mat, Hedlind doubtless argued his positionand may, on some occa-sions,have volunteered critical remarks concerning the Snellstrommanagement.There is no evidence that he at any time refused to submit to Olson's authoritybut, on the contrary, the evidence is, by the testimony of his foreman, Palermo,that after Olson had spoken to him his behavior improved.There is some evi-dence that while the "battle of the proxies" was on in the plant, Hedlind wasinstructed not to talk to men on the job, and by his own admissions he did notadhere strictly to these instructions, but on at least two occasions did speak tomen during working hours; still, according to him-and there is no evidence tothe contrary-there was no interference with his or their production.This, ofcourse, must have occurred sometime prior to November 18, 1956.The only really substantial evidence that supports the Respondent'scontentionon this point, has to do with Hedlind's relations with Palermo.Admittedly, hehad a low opinion of Palermo's ability, particularly with reference to the operationof the hot press, and on occasions argued with the latter about the proper tem-perature tomaintain.The only incident of actual conflict between him andPalermo occurred about the summer of 1956, after Palermo had reprimanded himfor tardiness and threatened to give him a written warning slip.Hedlind ques-tioned Palermo's authority to issue a warning slip and Brown was brought intothe controversy.According to Brown he informed Hedlind that Palermo had therequisite authority, but advised Palermo not to issue the slip before taking Hedlindto Olson's office.Palermo testified that he did not raise the matter of his author-ity to issue warning slips with Brown and that, with respect to Hedlind, Browntold him to forget it at the time.Brown's intervention appears not to have settled the dispute between Hedlindand Palermo for the argument continued and Hedlind invited Palermo "outside,"an invitation which Palermo prudently declined.The upshot of the incident wasthat Palermo took Hedlind to Olson's office where Olson administered a rebukeand a warning that if Hedlind's conduct did not improve he would face discharge.It is not possible to ascertain the precise date of the Hedlind-Palermo incidentbut Olson did not deny that it might have occurred as early as the spring of 1956,and in noevent did it occur later than the summer of that year.And, despiteHedlind's low opinionof his foreman's ability, there is Palermo's testimony thatHedlind never refused or failed to carry out his instructions.Itdoes not appear that the Palermo incident loomed verylarge in the matterof Hedlind's discharge, for Brown admittedly first learned of it from Olson at theconference when the discharge was decided upon, and he had, priorto that meet-ing,madeup his mind to seek Hedlind's discharge.Palermo's testimony, on thewhole, favored Hedlind, and I did not, as Respondentsuggests in itsbrief,findhim to be a confused witness, nor did I gain theimpression from watching himtestify that he was giving perjured or distorted testimony.Advocacy of a slowdown:The evidence on Hedlind's alleged advocacyof a slow-down in production as a motivating factor in his discharge,is limited to his sug-gestions-or advocacy-to the press operator and helper on the "graveyard" shift,or No. 5 crew, that they not make use of an extrapressavailable to them byvirtue of the fact that there was only one press crewon thegraveyard shift butfour on the other shifts.By using this extra press theyengaged in what is called"double-pressing" and thereby added to their output.Hedlind apparentlyconsid-ered this an unfair advantage which, on a comparativebasis,made the productionof his crew and other crews without facilities for double-pressing, look bad. HubertF. Berg was the press operator on the night shift, and Cecil Harold Cully was hishelper.Cully,a witnessfor the Respondent, testified that Hedlind was the onlyemployee who urged against double-pressing but Berg, a witness for the General SNELLSTROM LUMBER CO.547Counsel, testified that Hedlind's opinion in the matter was shared generally by therest of the press crews.Be that as it may, on one occasion Cully and Berg wentto Olson's home to request a bonus for the operator and his helper and, accordingtoOlson and Cully, it was mentioned that Hedlind was opposing the use of theextra press.Berg testified that the main purpose of the visit was to apply for abonus.Cully also testified that he may have, or did mention Hedlind's oppositionto double-pressing to Brown, and Brown testified that he learned of Hedlind'sattitude in the matter from Cully and that it was a factor in his recommendationof Hedlind's discharge.The visit of the two employees to Olson's home occurredprior to Christmas, 1955.6The remaining testimony on the alleged advocacy of a slowdown, came fromemployees Rollie Michael and Clarence M. Anderson.Anderson, a witness for theRespondent, testified that on an occasion Hedlind said that if they slowed downproduction it would probably result in a bonus for press operators and helpers,and that he had heard the same talk by others in the plant, and that he did notreport on the incident to any of his superiors.He was unable to place the inci-dent as to time.Michael, a witness for the General Counsel, testified that in ageneral discussion in the lunchroom Hedlind said that if all the press crews wouldhit a "happy medium," or "uniform" rate of production, it might result in restoringa 5-day workweek instead of what appears to have been a 4-day week at the timethe conversation occurred, and that no mention was made of a bonus for pressoperators and helpers.Michael did not report on the conversation to any of hissuperiors.This incident occurred sometime prior to the circulation of a bonuspetition in August 1956.Finally,Olson testified that he had heard "rumors" thatHedlind was advocating a slowdown but that he was unable to run them down.Obviously, the Respondent had no knowledge of these matters testified to byAnderson and Michael.Hedlind was never interrogated in the matter.Warnings:It is Respondent's position that Hedlind was repeatedly warned ontardiness and failure to be at the top of his elevator so as to remove the plywoodsheets with dispatch.Such reprimands and warnings as occurred were made eitherby Palermo or Olson. It appears that in difficulties arising between an employeeand his immediate supervisor or foreman, if the foreman was unable to handlethematter satisfactorily he took the offending employee to Superintendent Olsonas a sort of second step in the disciplinary procedure. It is the contention thatbeing subjected to a reprimand by Olson was tantamount to a warning of dis-charge if the objectionable conduct continued.This contention does not take intoaccount the occasional use of written warning slips, bearing the text:You have previously been cautioned that your conduct on the job was unsat-isfactory.You were warned a second time and have not corrected this fault.This warning is to tell you that if you do not correct this immediately youwill automatically be discharged.--------------------------------Employee's Signature--------------------------------ForemanAdmittedly, Hedlind was not given one of these warning slips.Also, admittedly,only occasional use was made of them, partly for the reason, according to Brown,that it was difficult to get employees to sign them. In two discharges involvingtheft, no warning slips were issued.However, in three instances it appears thatOlson issued warning slips to employees not later discharged, and in the case ofan employee discharged from Respondent's veneer plant it appears that a warningslipwas issued prior to the discharge.On the one occasion when it appears thatHedlind was unequivocally warned of discharge-the occasion when he challengedPalermo to step outside-Olson testified that no warning slip was issued whenHedlind informed him that he had apologized to Palermo.Olson further testifiedthatHedlind was not issued a written warning slip because he had been warnedorally, but the text of the warning slip shows that it was issued only after anemployee had received two verbal warnings.Without attributing too much significance to Respondent's failure to issue awarning slip to Hedlind prior to the latter's discharge, there nevertheless remains0 The testimony of Olson and Brown would place this incident as occurring approxi-mately in December 1956. Cully and Berg both, however, testified that it occurred on orabout December 1955, and that the night shift was discontinued prior to December 1956.I found the testimony of the latter convincing and credit it. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsiderable doubt that a mere cautioning or reprimand by Olson was consideredeither by management or the employees as a warning of discharge.Conceding thepointarguendo,there were only two occasions when Hedlind's conduct was con-sidered grave enough to summon him, individually, to Olson's office.On one ofthese occasions,two members of theVikingboard were present as observers, andwe may infer from this that either the Respondent or Hedlind considered thematter to be of considerable gravity.However,on Olson's testimony that the lastof these occasions occurred when he reprimanded Hedlind over the Palermo inci-dent,itmust be found that neither of them occurred later than the summer of1956.The fact that the entire press crew on which Hedlind worked was broughttoOlson'soffice on one occasion,and that other press crews may have beenbrought to his office at different times, cannot be said to amount to an individualreprimand or warning.It does show Respondent's dissatisfaction with production.Concerted activity:Aside from his efforts to persuade the No.5 press crew torefrain from"double-pressing," Hedlind was engaged in two other ventures whichqualify as concerted activities.In August 1956, he circulated a petition among thepress crews bearing this text in handwriting:The press helpers and press operators feel that they are a part of the spreadercrews and as such should participate in the bonus whichtheyare now re-ceiving.This petition was signed by some 25 employees and Hedlind'sname headed thelist.The petition was given to Percy Cowan,amember of an "arbitration" or"grievance"committee which had been set up by Viking, and Cowan,amemberof the Viking board, presented it to Superintendent Olson.Respondent arguesthat this was not concerted activity because the effort was conceived and carriedout by Hedlind "on his own," but clearly the effort was made on behalf of all theoperators and helpers, and in determining the concerted character of the under-taking it is immaterial with whom the idea originated and whether one or manyundertook its execution. It is sufficient that group action was sought and, in thesigning of the petition, group action was taken.A closer question is whetherRespondent had knowledge of Hedlind's activity in the matter.On Respondent'sinterrogation,Olson first denied that a petition respecting a bonus for press oper-ators and helpers was ever presented to him personally, and on being shown thepetitionby Respondent's attorney denied that he had seen it previously.On fur-ther questioning,he admitted that he was aware that such a petition existed, andthen later admitted that he had seen it or had it read to him by Cowan, and thathe had informed Cowan that the bonus requested in the petition could not begranted.He denied that the petition had been left with him but it was not re-turned to Hedlind and it was produced at the hearing by the Respondent. Browntestified that he was not aware of the petition until shortly before the hearing inthis proceeding,and was not told that Hedlind was active in getting a bonus forpress operators and helpers.Hedlind was not one to hide his light under a busheland there is no reason to believe, but much reason not to believe, that he actedsurreptitiously in getting some 25 employees to sign the petition. I have no doubtthat Olson was well aware of his involvement in the matter.Coming now to the Protective Committee in whose formation and activity indefeating the Snellstrom proposal of a merger Hedlind was conspicuously active,there is no real question of company knowledge.True, Olson testified that he hadnever heard of the Protective Committee, though he admitted that Foreman Grayhad reported to him that Hedlind was soliciting proxies. It is not credible thatamember of management was so uninformed in a matter in which the Snellstrommanagement was deeply involved, and in a matter that was agitated in theplant for weeks and months,and Palermo and Brown readily admitted knowledgeof Hedlind's activities with respect to the Committee.Furthermore, it was Hed-lind'sundisputed testimony that on at least two occasions when the Snellstrommanagement held meetings for employees in the plant for the purpose of explain-ing or advocating its position on the merger, he personally took issue with certainstatements made by Charles Snellstrom in support of the merger.Company knowl-edge being firmly established we reach one of the central problems in this pro-ceeding, namely, whether the activity of the Protective Committee was exclusivelymanagerial in character and therefore not protected concerted activity within themeaning ofthe Act.The situation here is somewhat novel inasmuch as the Protective Committee wasa stockholder-employee movement which hadas its mainobjective the defeat of SNELLSTROM LUMBER CO.549the Snellstrom proposal of a Snellstrom-Viking merger.The Respondent arguesthat the proposed merger and election of a Viking board was entirelya managerialmatter, and that the activities of Hedlind and others associated with him in sup-porting the Protective Committee were the activities of stockholders as distin-guished from employees, with objectives that were exclusivelymanagerial incharacter.I am unable to accept this view of the matter. I think we have hereamixture of employee and managerial interests which cannot be unscrambled.The employee stockholders in opposing the merger doubtless hoped to enhance thevalue of their stock and to increase their dividends on it.But I am convinced,on the testimony of employees who supported the Protective Committee and onthe publications of that Committee, that the stockholder-employees acive for theCommittee hoped and expected that by electing a Viking board of their choicethey might through that Board not only defeat the merger but bring an influenceto bear on the Snellstrom management which would result in betterwages andworking conditions.Seniority rights, vacation pay, and kindred mattersrelatingto working conditions, were some of the talking points used by Hedlind and othersin sponsoring the Protective Committee, and such matters were discussed at meetingsof the Protective Committee.When it is borne in mind that the Viking boardnamed two members of the Snellstrom board, such objectives do not seem tooremote for credulity. In fact, the very ownership of Viking stockisnotproperlyunderstood as solelymanagerialin character because such ownership carried withitboth preferential rights with respect to employment by Snellstrom and extra payfor Snellstrom stockholder-employees.It is true, as Respondentargues,that theViking board newly elected as a result of the activities of the Protective Commit-tee, does not appear to have taken any action or to have interesteditself in wagesand working conditions generally of Snellstrom employees, but concerted employeeactivity does not cease to be such because its objectives are not achieved.Upona careful consideration of all the testimony, I cannot doubt that Hedlind and othersassociated with him hoped and believed that through the Protective Committee andthrough the election of a new Viking board, the Snellstrom management could beinfluenced to grant certain benefits which they, as employees, considered desirable.That they also hoped to increase the value of their Viking stock or, acceptingRespondent's argument, wanted to wrest control from the Snellstrommanagement,cannotserve to turn their activities into a purely managerial venture.My con-clusion therefore is that Hedlind's activity on behalf of the Protective Committeewas protected concerted activity within the meaning of the Act.Gordon-LadleyPlywood Products Company,118 NLRB1;Phoenix Mutual Life Insurance Com-pany, 73NLRB 1463, enfd. 167 F. 2d 983 (C.A. 7), cert. denied, 335 U.S. 845.The discharge:The Respondent admittedly and understandablyisreluctant todischarge one of its stockholder-employees. It has in fact rarely exerciseditsdis-charge prerogative at its plywood plant.From the time that Olson became super-intendent in 1954, only one discharge from its plywood plant other than Hedlind'shas occurred and that was for thievery. Prior to Olson's administration,accordingto Brown,somefour employees had been discharged but two of thesehad mana-gerial status, and one of them was discharged for stealing.Duringthe period ofOlson's superintendency, one discharge has occurred at Respondent'sveneer plant,on the recommendation of the employee's foreman, and after a writtenwarningnotice had been issued.According to Brown, he decided to recommend Hedlind's discharge after learn-ing of the Grantham incident (from Grantham) and after having "brooded" aboutit,but without investigating it.Brown testified that his office was a sort of clear-ing house for foremen complaints against employees and employeecomplaintsagainstsupervision, and that he acted as a sort of intermediary.Admittedly, aspersonnelmanager, he knew little about the technical aspects of producing ply-wood.His knowledge of attendance and production records, aside from informa-tion conveyed to him by the supervisory hierarchy, was derivedfrom records inhis custody.On February 27, 1957,Brown metwith Olson and aftersome preliminary con-versation theywent intothe office of Charles Snellstrom, Respondent's president.Present during the conference which followed, or part of it, were CharlesSnellstrom;Orrin Snellstrom, his brother, a vice president of Snellstrom;Olson and Brown.Various matters were discussd, among them Hedlind's discharge. CharlesSnellstromasked for "concrete" reasons why the discharge should be authorized, and there wassome discussionof production and tardiness records and various other mattersRespondent now advancesas reasonsfor the discharge. It appears the Charles Snell- 550,DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrom had some production records in his office and that Brown and Olson showedhim some comparative production figures which they had compiled on a piece of"scratch paper."Admittedly,there was only a partial examination of the records, butaccording to Brown and Olson this was not necessary inasmuch as they were ac-quainted with production and attendance from records which were brought to theirattention daily. Be this as it may, it is clear from Orrin Snellstrom's testimony, thatHedlind's press crew was portrayed as having the lowest average production of allthe crews whereas, as has been seen,thiswas not the fact.Mentioned,and appar-ently emphasized at this conference,was Hedlind's alleged inability to get along withhis fellow employees,and, according to Brown,both the Collier and Grantham inci-dents were discussed.Redlind was not at this,or any other time, afforded an oppor-tunity to explain or justify his involvement in these incidents.The upshot of themeeting was that Hedlind'sdischarge was authorized and that same day Brownnotified Hedlind that he was discharged forthwith.Neither Gray nor Palermo norHedlind were consulted in the matter of the discharge,and when Hedlind inquiredof Brown why he was discharged,Brown replied, "Just for no particular reason at all.We just do not need you any more." Brown testified that he did not wish to becomeinvolved in argument with Hedlind, because of the latter's argumentative proclivitiesand because he was a "pretty big boy" and pugnacious.Brown also testified that there had been a prior meeting with Snellstrom whenHedlind's conduct,but not his discharge,was discussed,but this meeting was sovaguely placed both as to time and content that I can attribute but little significanceto it.Charles Snellstrom had a heart ailment and had been under the care of a doctorfor some time prior to January 1957, with only occasional visits to his office at theplant, and presumably this is advanced as a reason why Brown did not earlier seekHedlind's discharge.However, according to Brown, the Grantham incident occurredlate in January,and it appears that Charles Snellstrom returned to his office late inJanuary. There is no evidence that in the month that intervened before Brownactually sought Hedlind'sdischarge,there arose any new incident or question ofHedlind's fitness for the job.Concluding FindingsAfter aprotracted and painstaking consideration of the evidence in this case, andan attempt to evaluate each of the points raised as justification of the discharge inthe light of that evidence,I am unable logically to dissociate the discharge fromRespondent'snatural and understandable resentment of the part Hedlind played indefeating the Snellstrom-Viking merger. A decision has been difficult because thereis some support in the record for most of the points raised in defense of the discharge,and because Hedlind was by no means a model employee but was argumentative andaggressive in a manner that was no doubt obnoxious to management.There can beno question that on more than one occasion he gave substantial cause for discharge.When in the summer of 1956 he disputed the authority of his foreman and invitedthe latter "outside," certainly a discharge would have raised no question.Again,when during the earlier years of his employment and extending into 1956, he ran upa tardiness record which patently was excessive,a discharge would have appeared tobe a reasonable exercise of managerial discretion.The question remains, why wasdischarge withheld when the provocation was substantial if not great and admin-istered,without a hearing,without prior notice, without consultation with hisimmediate supervisors,without investigation of such matters as the Granthamincident,and with no more than a makeshift scanning of attendance and productionrecords, after a period of several months during which, by the testimony of his ownforeman, Hedlind had mended his ways and was giving satisfactory service. If.Respondent'sextreme reluctance to discharge one of its stockholder-employees ex-plains its failure to act when cause for discharge was strong and unequivocal, wemust find some explanation of what had served to dissipate or overcome that extremereluctance when, by all accounts,the provocation was greatly diminished,and I canfind nothing that satisfactorily explains this apparent discrepancy except the inter-vening "battle of the proxies"inwhich Hedlind played a leading and conspicuouspart.I do not discount the idea that an accumulation of incidents.no single one ofwhich provoked a discharge,may tilt the scales and brine about the discharge of theoffender. but normally this occurs only upon a continuation or repetition of dis-.unproved conduct,or a new incident.If Palermo's. testimony is credited,and I have.found no reason not to credit it, there was not a continuation or repetition of conduct SNELLSTROMLUMBER CO.551for which Hedlind on or about the summer of 1956 was reprimanded and warned,7and in the months immediately preceding the discharge his tardiness record wasimproved to a degree that by Olson's admission it normally would have been over-looked,8and, further,it is clear from Orrin Snellstrom's testimony that tardinessplayed little if any part in the discharge decision.As to new incidents, I am unableto regard the Grantham incident-the "last straw," according to Brown-as onewhich normally would have precipitated Hedlind's discharge. Grantham and notHedlind was the aggressor in that incident, and according to Brown's own testimony,Grantham informed him that he, Grantham, had a bad temper and that he hadapologized to Hedlind's wife.Certainly, the circumstances were such that except fora predetermined intent to get rid of Hedlind the first time there arose a pretext forhis discharge,there would have been some investigation into the incident.But therewas none.Here one is reminded rather forcefully that Grantham, to Brown'sknowledge, actively supported the Snellstrom merger proposal, whereas Hedlindopposed it.The picture is further obscured by Respondent's reliance on the "double-pressing"incident, which occurred as far back as 1955, and which gives evidence of scrapingthe bottom of the barrel in order to build up a case against Hedlind.To the extentthat the Respondent actually relied on this incident in making the discharge, I wouldhave to find the discharge unlawful, for it is clear to me that Hedlind's attempt topersuade the press operator and helper on the "graveyard" shift not to double-presswas not advocacy of a slowdown, as that term is used in the decisions as justifyingdischarge, but protected concerted activities.This is true because admittedly whetheror not this crew double-pressed was optional. If they were free to exercise theirown judgment in the matter, Hedlind was free to attempt by persuasion to influencethem to refrain from a practice which he not unreasonably felt was prejudicial tothe comparative production showing on his and the other press crews.9 I am unableto believe, however, that this incident occurring in 1955 had any significant bearingon the discharge.Respondent's reliance on low production as a principal cause of discharge raisesa more substantial question, though the record affords no satisfactory explanation ofwhy Hedlind, and Hedlind alone, would be held responsible or primarily responsiblefor the comparatively low production of his crew, or why, were this the real causeof the discharge, the Respondent did not move against any member of the No. Icrew which actually was the lowest of all the crews in overall average hourly pro-duction.The situation here is rendered ambiguous because Respondent's answerto the complaint recites, and Orrin Snellstrom and Olson testified, that Hedland'screw had the lowest average production of all the press crews whereas Respondent'srecords, when produced, showed that this was not the fact.We can only infer thatthere was no more than a hasty and makeshift examination of production recordspreceding the discharge, or that there was a deliberate misrepresentation of therecords in order to build up the case against Hedlind, and Olson's attempt to placeHedlind on the No. 1 crew, the lowest producer of all the crews, for 25 percentof his work time resulted either from ignorance of Hedlind's actual work assign-ments, in which event Olson's testimony purportedly based on his personal observa-tion of Hedlind's work habits must be discounted, or we must infer that Olson in4 Palermo's testimony on direct examination by Respondent's attorney :Q. Now, what was the outcome of this meeting in Olson's office with respect tothis elevator-getting on top of the press?A.Well, Olsonexplainedto him that there was a loss of production, and he wantedhim to do it.Q.What wasHedlind'sattitude with respect to that?A.He said he would do It.Q. Did he?A. Yes.Q. Consistently?A. Yes, he was very good after that.Q.Did he continue that way?A. Yes.8 Olson testified on cross-examinationthat tardiness that averagedonce a week wouldbe considered "a lot," but tardiness once n monthwould be "overlooked."8If it be assumed,arguendo,thatHedlind was the sole proponentin this matter, hisproposalneverthelessembracedthe entirepress crews and called for concerted action.The Boardhas held that "an activitymay be concertedalthoughit involves only aspeaker and a listener."Salt RiverValley UsersAssociation,99 NLRB 849. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiving this testimony was distorting the facts. Interpreting these factors in a mannermost favorable to Respondent, we would still have to find that there was a certainhaste and carelessness in preparing the groundwork for Hedlind's discharge, and inview of Respondent's normal caution and reluctance in discharging its stockholder-employees, it would be difficult to escape the conclusion that something other thanproduction was the motivating factor.Respondent's argument that the Protective Committee having ceased to functionafterNovember 18, Hedlind's activities with respect to it could not reasonably befound to have constituted a cause for his discharge, has obvious limitations.Man-agerial resentment of the part Hedlind, through his activities on behalf of the com-mittee, played in the defeat of the Snellstrom proposal would not necessarily vanishon the Committee's dissolution, and the issue of the merger did not actually die withthe election of a new Viking board but became an accomplished fact in the fall of1957.Nor does the fact that the Respondent refrained from discharging Hedlindwhen his activity on behalf of the committee was in full swing, weigh very heavily inits favor, for it may very well and very reasonably have been thought that a dis-charge at that time of one of the Committee's most articulate spokesman among theemployees would, aside from being rather patently discriminatory, boomerangagainstthe Snellstrom proposal.Such arguments tend to cancel out and leave the situationwith respect to the discharge pretty much intact.Unable as I am to dissociate the discharge from Hedlind's protected concertedactivities, I can only conclude that his discharge was motivated in part and perhapslarge measure by the said activities, and accordingly find the discharge a violation ofSection 8(a)(1) of the Act, as alleged.ioIII.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV.THE REMEDYHaving found that the Respondent discharged Donald R. Hedlind on February 27,1957, because of his concerted activities, I will recommend that the Respondentoffer him immediate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority and other rights and privileges, and makehim whole for any loss of pay suffered because of the discrimination against him,by payment to him of a sum of money equal to what he normally would have beenpaid in Respondent's employ from the date of his discharge to the date of Respond-ent's offer of reinstatement, less his net earnings during said period.Loss of payshall be computed upon a quarterly basis in the manner established by the Boardin F. W.Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By discharging its employee, Donald R. Hedlind, because of his concertedactivities, thereby interfering with, restraining, and coercing its employees in theexercise of rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]10 In reaching this conclusion I have accorded no weight to testimony that at one timeHedlind brought a union organizer into the plant, or 'to the testimony of C. H. Maesner,formerly a president of Viking, that Olson and Gray told him that Hedlind was dis-charged for soliciting proxies for the Protective Committee.The latter involves a conflictin testimony which I do not find it necessary to resolve.